HOUGH, Circuit Judge
(after stating the facts as above). The evidence tended to show, and the verdict requires us to believe, as found, that Messer and Siegler were in serious money difficulties and contemplated bankruptcy at least as early as about the middle of May, 1920. Their failure was rendered certain by that of a firm known as Berg & Son, on May 17, 1920, for which firm Messer and Siegler were heavy indorsers. Reinstein was a salesman for the Yonkers Eur Dressing Company, had apparently obtained for his employers the patronage of Messer and Siegler, and for reasons not appearing and immaterial he took a very active part in arranging for their bankruptcy, by taking Messer and Siegler to the house of his employers’ counsel and causing them to employ their lawyer.
On May 18, 1920, furs and skins to a considerable amount were taken by Reinstein from the place of business of the partnership and carried to Yonkers and left overnight at the Fur Dressing Company’s place. Next morning very early Reinstein and Messer went to the Yonkers establishment, took the furs, etc., in a cab, and secreted them, in the sense that they were not placed in any store or warehouse, but privately deposited at the home of either Messer or Reinstein. Each accuses the other. Messer subsequently sold the skins to the plaintiffs in error Kupferberg. Just when he delivered them is uncertain, but he was paid on June 17, 1920, by the check of the Kupferbergs, who at the time well knew of the bankruptcy. The proceeds of this check Messer personally obtained, and there was evidence that Rein-stein received a portion thereof in consideration of giving up the skins to Messer.
Siegler (not indicted and who testified for the prosecution) declared that he knew nothing contemporaneously of this transaction, but learned of it from Reinstein on July 26th, when (according to him) Reinstein informed him of the secret disposition of these furs as something done by Messer. Siegler informed the receiver, who sub*216sequently became trustee who testified in substance that no return, restitution, or compensation for this Kupferberg transaction had ever been made.
On these facts there is no doubt that Messer was guilty of concealing while a bankrupt, and from his trustee, property belonging to his estate in bankruptcy (section 29b [1], being Comp. St. § 9613), and it makes no difference that the original concealment occurred before the actual filing of the involuntary petition herein, for the concealment continued after the appointment and qualification of the trustee and was therefore a concealment from him. Kaufman v. United States, 212 Fed. 613, 129 C. C. A. 149, Ann. Cas. 1916C, 466. It is equally obvious that Reinstein, on the story believed by the jury, aided, counseled, and probably procured the commission of the act of concealment. He is therefore a principal, within Penal Code, § 332 (Comp. St. § 10506). Equally were the Kupferbergs principals, ■■because they aided and abetted Messer in this continuing concealment by buying and paying for the concealed furs in Tune, 1920, with knowledge of the bankruptcy.
Under the statute, whether the part of any defendant was large or small, serious or the reverse, was either matter for the jury or something calculated to move the court to mercy. It is not matter of law. As for Reinstein’s “disclosure,” as it is called in argument, it was in truth hardly even a “confession”—a word usually connoting a contrite or repentant admission of guilt. It was according to Siegler (whose story the jury must have believed in substance) rather a self-righteous accusation against Messer, and we indine to so regard it. But as matter of law Reinstein committed the offense of which he was convicted on May 17-18, 1920, and the Kupferbergs not later than June 17 following, when they paid Messer for the concealed furs. If they were guilty once, they were guilty forever. Disclosure or confession would perhaps change their moral status, but not their legal position.
Judgment affirmed.